Case 20-70485-JAD         Doc 12   Filed 09/24/20 Entered 09/24/20 10:45:39      Desc Main
                                   Document     Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                    : Bankruptcy No. 20-70485-JAD
                                           :
          BRENDA ARTHURS                   : Chapter 13
                                           :
                Debtor.                    :

 1ST SUMMIT BANK                           :
                                           :      Hearing Date: October 30, 2020
          Movant                           :
                                           :      Hearing Time: 11:00 a.m.
          v.                               :
                                           :
 BRENDA ARTHURS                            :      Chapter 13
                                           :
 And                                       :
                                           :
 RONDA J. WINNECOUR (Trustee)              :
                                           :
          Respondents                      :


                                    MOTION FOR RELIEF
                                   FROM AUTOMATIC STAY

          AND NOW, comes 1ST SUMMIT BANK, by and through its attorneys, Kaminsky,

 Thomas, Wharton, Lovette & Vigna, and files the within Motion for Relief from Automatic

 Stay provision of Section 362 of the United States Bankruptcy Code, and in support

 thereof, states the following:

    1. The above-named Debtor, Brenda Arthurs, filed a Petition under Chapter 13 of

          the Bankruptcy Code with this Court under the above case number on

          September 17, 2020.

    2. Movant, 1ST SUMMIT BANK, is the Plaintiff in an Action for Ejectment against

          Debtor, Alice Semsick, and Kenneth Arthurs filed in Indiana County Court of

          Common Pleas (“Indiana County Court”) to No. 10995 CD 2020 regarding
Case 20-70485-JAD     Doc 12    Filed 09/24/20 Entered 09/24/20 10:45:39        Desc Main
                                Document     Page 2 of 3




       possession of real property known as 566 Philadelphia Street, Indiana,

       Pennsylvania (“the Property”). Movant is the owner of the Property having

       purchased the Property at Sheriff’s Sale following a mortgage foreclosure action

       against Alice Semsick. A true and correct copy of Movant’s deed to the Property

       is incorporated herein and attached hereto as Exhibit 1.

    3. Movant received a default judgment against Debtor’s co-defendants, Alice

       Semsick and Kenneth Arthurs on July 21, 2020, however, Debtor filed an Answer

       to the Complaint with the Indiana County Court.

    4. Following Debtors filing of an Answer, Movant filed a Motion for Judgment on the

       Pleadings which was set for Argument before the Indiana County Court on

       September 15, 2020.

    5. On September 17, 2020 before the Indiana County Court had issued a decision

       on the motion, Debtor filed the present bankruptcy case.

    6. Debtor has failed to assert any legitimate claim to possession of the Property.

    7. No contract, lease or other agreement exists between Movant and Debtor.

    8. As the record owner of the Property, Movant has a valid right to possession

       superior to any claim by the Debtor.

    9. Movant faces risk of loss from potential damage to the Property which Debtor

       currently possesses and utilizes.

    10. Movant has cause to have the Automatic Stay terminated as to permit Movant to

       proceed with state court action for Ejectment.
Case 20-70485-JAD      Doc 12    Filed 09/24/20 Entered 09/24/20 10:45:39         Desc Main
                                 Document     Page 3 of 3




    11. Movant specifically requests permission from this Honorable Court to

       communicate with the Debtor and Debtor’s counsel to the extent necessary to

       comply with applicable non-bankruptcy law.

    12. Movant requests that the Court waive Rule 4001(a)(3), permitting Movant to

       immediately implement and enforce the Court’s Order.

 WHEREFORE, Movant, 1ST SUMMIT BANK, respectfully requests that after notice and

 hearing, the Court grant relief from the Automatic Stay Provisions of 11 U.S.C. 362 by

 terminating same so as to permit the Movant, its successors or assignee’s, to take any

 legal or consensual action for enforcement of its right to possession of real property

 known as 566 Philadelphia Street, Indiana, Pennsylvania and to grant such other and

 further relief as the Court may deem just and proper.

                                   Respectfully submitted,

                                   Kaminsky, Thomas, Wharton, Lovette & Vigna


                                   By      /s/ Leonard P. Vigna
                                          Leonard P. Vigna
                                          Attorney for Movant
                                          PA ID # 202318
                                          360 Stonycreek Street
                                          Johnstown, PA 15901
                                          (814)535-6756
                                          lpv@ktwllaw.com
